Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 03/26/2021.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim objections
4. Claims 14-19 are objected to because of the following informalities: 
Claim 13 recites a system for performing in situ functionality testing of electrical switches using a Functional Reflectometry Test (FRT). Claims 14-19 depend on claim 13. However claims 17-19 preamble recites “ the method according to claim 13”. This needs to be corrected to “the system according to claim 13”. Appropriate correction is required. 
For examination purposes, as best understood by the examiner with instant specification as guidance, claims 14-19 are being interpreted as system claims dependent on independent claim 13. 
Claim 19 does not end with a “.”. Appropriate correction is required.

Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claims 1-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hussey; Alan (US 2017/0038453 A1) and in view of Colunga et al (US 7272767 B2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding independent claim 1, Hussey; Alan (US 2017/0038453 A1) teaches, A method for in situ functionality testing of electrical switches using a Functional Reflectometry Test (FRT) of switches on the signal path of electrical circuits in a semiconductor interface (figure 4, paragraph [0076]), the method comprising: initiating the functionality testing of the electrical switches in situ, wherein the functionality of the electrical switches is tested while the electrical switches are connected to the Automatic Test Equipment (ATE) and are in-use testing semiconductors (figures, 4, 8, paragraphs [0076], [0087]); and conducting full Functional Reflectometry Testing of the electrical switches in 
Hussey fail to teach, testing for each state is performed as a single vector functional test to minimize test time overhead.
Colunga et al (US 7272767 B2) teaches semiconductor chip testing, particularly testing of semiconductor chip logic using logic built-in self test (BIST) features. Vectors used in the test are produced by logic BIST module 102, a single pass through the pseudo-randomly generated vectors can be used to produce both stuck-at and IDDQ fault detection. Testing parameters or criteria can vary from embodiment to embodiment, however, depending upon the particular goals of the test. The faults associated with a design 101 can be "double tested" by stuck-at testing as well as IDDQ testing for a single vector set, for example. This double-testing allows for improved detection of design faults, thereby increasing the robustness of the test. Alternatively, a single vector set can be developed such that the IDDQ component focuses on untested stuck-at faults to reduce the time of the overall testing process. Other modifications to the testing process could also be performed (lines 13-16, column 7).
Semiconductor chips that were previously evaluated with two separate vector sets corresponding to separate stuck-at and IDDQ tests, for example, have been evaluated with significantly fewer test vectors with no decrease in test effectiveness. Moreover, test time is significantly reduced by applying a single vector set with the internal BIST rather than an external tester, thereby further improving test efficiency (lines 36-39, column 8).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hussey such that 
One of the ordinary skill in the art would have been motivated to make such a modification such that the test time is significantly reduced by applying a single vector set with the internal BIST rather than an external tester, thereby further improving test efficiency, as taught by Colunga et al (lines 36-39, column 8).

Regarding dependent claim 2, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, the test can be executed on every test channel concurrently (paragraph [0102]).

Regarding dependent claim 3, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, wherein the in situ functionality testing includes connect/disconnect points (paragraph [0036]).

Regarding dependent claim 5, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, wherein the in situ functionality testing includes semiconductor test sockets (Device interface board, translators, interposer or other components, as are known 

Regarding dependent claim 6, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, wherein the method uses the Automatic Test Equipment's Time Domain Reflectometry (TDR) calibration program to calibrate out differences in transit times (paragraphs [0038], [0039], [0081], [0084]).

Regarding dependent claim 7, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, wherein the Functional Reflectometry Test (FRT) creates a timing window within which a reflected edge of a test signal must occur for verification of an open switch state (paragraphs [0075], [0076]).

Regarding dependent claim 8, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 7.
Hussey further teaches, wherein once the open switch state is verified, then timing data used for the verification of the open switch state is used to verify the closed switch state (paragraphs [0075], [0076]).

Regarding dependent claim 9, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, wherein the Functional Reflectometry Test (FRT) looks for expected reflections of test signals at two points in time (paragraphs [0058], [0061], figures 7A, 7B).

Regarding dependent claim 10, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 7.
Hussey further teaches, wherein the Functional Reflectometry Test is performed every test cycle (paragraph [0094]).

Regarding dependent claim 11, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, wherein the total test time for the single vector functional test is less than 10 ms (test data with a nano second time scale is shown in figures 5 and 7).

Regarding dependent claim 12, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, further comprising: replacing defective electrical switches (paragraph [0066]).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding independent claim 13, Hussey; Alan (US 2017/0038453 A1)  teaches, a system for performing in situ functionality testing of electrical switches using a Functional Reflectometry Test (FRT), the system (figure 9) comprising: electrical switches located on the signal path of electrical circuits in a semiconductor interface (figure 4, paragraph [0076]); Automatic Test Equipment (figure 4), including one or more processors and one or more memories, connected to the electrical switches, wherein the one or more processors execute instructions that perform operations, including initiating the functionality testing of the electrical switches in situ (paragraphs [0097]-[0098], figure 9), wherein the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
functionality of the electrical switches is tested while the electrical switches are connected to the Automatic Test Equipment (ATE) and are in-use testing semiconductors (figures, 4, 8, paragraphs [0076], [0087]); and conducting full Functional Reflectometry Testing of the electrical switches in situ in an open switch state and a closed switch state to determine whether each of the electrical switches is one of fully functional, stuck closed, and stuck open, wherein the open switch state and the closed switch state (paragraph [0076]).

Colunga et al (US 7272767 B2) teaches semiconductor chip testing, particularly testing of semiconductor chip logic using logic built-in self test (BIST) features. Vectors used in the test are produced by logic BIST module 102, a single pass through the pseudo-randomly generated vectors can be used to produce both stuck-at and IDDQ fault detection. Testing parameters or criteria can vary from embodiment to embodiment, however, depending upon the particular goals of the test. The faults associated with a design 101 can be "double tested" by stuck-at testing as well as IDDQ testing for a single vector set, for example. This double-testing allows for improved detection of design faults, thereby increasing the robustness of the test. Alternatively, a single vector set can be developed such that the IDDQ component focuses on untested stuck-at faults to reduce the time of the overall testing process. Other modifications to the testing process could also be performed (lines 13-16, column 7).
Semiconductor chips that were previously evaluated with two separate vector sets corresponding to separate stuck-at and IDDQ tests, for example, have been evaluated with significantly fewer test vectors with no decrease in test effectiveness. Moreover, test time is significantly reduced by applying a single vector set with the internal BIST rather than an external tester, thereby further improving test efficiency (lines 36-39, column 8).
Colunga et al also teaches, a user interface to output test results of the Functional Reflectometry Test (FRT) in a binary pass or fail format lines 63, column 6 – line 2, column 7).

One of the ordinary skill in the art would have been motivated to make such a modification such that the test time is significantly reduced by applying a single vector set with the internal BIST rather than an external tester, thereby further improving test efficiency, as taught by Colunga et al (lines 36-39, column 8).

Regarding dependent claim 14, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the system according to claim 13.
Hussey further teaches, wherein operations include executing the Automatic Test Equipment's Time Domain Reflectometry (TDR) calibration program to calibrate out differences in transit times (paragraphs [0038], [0039], [0081], [0084]).

Regarding dependent claim 15, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the system according to claim 13.
Hussey further teaches, wherein the Functional Reflectometry Test (FRT) creates a timing window within which a reflected edge of a test signal must occur for verification of an open switch state (paragraphs [0075], [0076], [0083], [0084]).

Regarding dependent claim 16, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the system according to claim 15.
Hussey further teaches, wherein once the open switch state is verified, then timing data used for the verification of the open switch state is used to verify the closed switch state (paragraphs [0075], [0076]).

Regarding dependent claim 17, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the system according to claim 13.
Hussey further teaches, wherein the test can be executed on every test channel concurrently (paragraph [0102]).

Regarding dependent claim 18, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the system according to claim 13.
Hussey further teaches, wherein the in situ functionality testing includes connect/disconnect points (paragraph [0036]).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding independent claim 20, Hussey; Alan (US 2017/0038453 A1) teaches, a non-transitory computer-readable storage medium that stores one or more computer programs, which when executed by the computer, cause the computer to execute operations, including initiating the functionality testing of the electrical switches in situ (paragraphs [0097]-[0098],figure 9), wherein the functionality of the electrical 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
to the Automatic Test Equipment (ATE) and are in-use testing semiconductors (figures, 4, 8, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
paragraphs [0076], [0087]); and conducting full Functional Reflectometry Testing of the electrical switches in situ in an open switch state and a closed switch state to determine whether each of the electrical switches is one of fully functional, stuck closed, and stuck open (paragraph [0076]). 
Hussey fail to teach, testing for each state is performed as a single vector functional test to minimize test time overhead.
Colunga et al (US 7272767 B2) teaches semiconductor chip testing, particularly testing of semiconductor chip logic using logic built-in self test (BIST) features. Vectors used in the test are produced by logic BIST module 102, a single pass through the pseudo-randomly generated vectors can be used to produce both stuck-at and IDDQ fault detection. Testing parameters or criteria can vary from embodiment to embodiment, however, depending upon the particular goals of the test. The faults associated with a design 101 can be "double tested" by stuck-at testing as well as IDDQ testing for a single vector set, for example. This double-testing allows for improved detection of design faults, thereby increasing the robustness of the test. Alternatively, a single vector set can be developed such that the IDDQ component focuses on untested stuck-
Semiconductor chips that were previously evaluated with two separate vector sets corresponding to separate stuck-at and IDDQ tests, for example, have been evaluated with significantly fewer test vectors with no decrease in test effectiveness. Moreover, test time is significantly reduced by applying a single vector set with the internal BIST rather than an external tester, thereby further improving test efficiency (lines 36-39, column 8).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hussey such that a single vector set can be developed such that the IDDQ component focuses on untested stuck-at faults to reduce the time of the overall testing process.
One of the ordinary skill in the art would have been motivated to make such a modification such that the test time is significantly reduced by applying a single vector set with the internal BIST rather than an external tester, thereby further improving test efficiency, as taught by Colunga et al (lines 36-39, column 8).
6. Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hussey; Alan (US 2017/0038453 A1), Colunga et al (US 7272767 B2) and in further view of Hanners et al (US 6040691 A).
Regarding dependent claim 4, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 1.
Hussey further teaches, a relay matrix assembly may be mounted to a tester 110 (FIG. 1) so that inputs on the relay matrix assembly electrically connect to tester channels exposed at 131. In some embodiments, the relay matrix assembly may be mounted in place of the device interface board 135 (DIB) during a calibration procedure. The relay matrix assembly may connect directly to the tester interface 131 or may be coupled through one or more translators, interposers or other components. Such connections may be made using components as are known in the art for connecting a device interface board to a test system, or any other suitable components. In other embodiments, the relay matrix assembly may be mounted on top of the device interface board 135, making connection to the tester channels through the device interface board (paragraph [0032]). The tester interface 131 may comprise a flat circuit board having a plurality of electrical test-channel contacts (e.g., pads or pins) distributed on the board. These contacts may provide connections to a plurality of test channels of the tester 110 (paragraph [0033]). There may be any suitable number of input and output pins on a MEM relay 230 that is used in a relay matrix assembly 200 (please see paragraphs [0043] and [0044] for additional details).
Hussey and Colunga et al fail to explicitly teach pogo pins.
Hanners et al (US 6040691 A) teaches, equipment for automatically testing electronic circuits and in particular to a test head structure for holding components of a per-pin integrated circuit tester.
Hanners et al (US 6040691 A) further teaches, wherein the in situ functionality testing includes pogo pins (lines 35-38, 53-56, column 6).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hussey and Colunga et al by providing pogo pins as taught by Hanners et al.


Regarding dependent claim 19, Hussey; Alan (US 2017/0038453 A1) and Colunga et al (US 7272767 B2) teach the method according to claim 13.
Hussey further teaches, a relay matrix assembly may be mounted to a tester 110 (FIG. 1) so that inputs on the relay matrix assembly electrically connect to tester channels exposed at tester interface 131. In some embodiments, the relay matrix assembly may be mounted in place of the device interface board 135 (DIB) during a calibration procedure. The relay matrix assembly may connect directly to the tester interface 131 or may be coupled through one or more translators, interposers or other components. Such connections may be made using components as are known in the art for connecting a device interface board to a test system, or any other suitable components. In other embodiments, the relay matrix assembly may be mounted on top of the device interface board 135, making connection to the tester channels through the device interface board (paragraph [0032]). The tester interface 131 may comprise a flat circuit board having a plurality of electrical test-channel contacts (e.g., pads or pins) distributed on the board. These contacts may provide connections to a plurality of test channels of the tester 110 (paragraph [0033]). There may be any suitable number of input and output pins on a MEM relay 230 that is used in a relay matrix assembly 200 (please see paragraphs [0043] and [0044] for additional details).
Hussey and Colunga et al fail to explicitly teach wherein the in situ functionality testing includes pogo pins.

Hanners et al (US 6040691 A) further teaches, wherein the in situ functionality testing includes pogo pins (lines 35-38, 53-56, column 6).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hussey and Colunga et al by providing pogo pins as taught by Hanners et al.
One of the ordinary skill in the art would have been motivated to make such a to provide a durable resilient of their electrical connection to mechanical shock and vibration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/SURESH K RAJAPUTRA/Examiner, Art Unit 2858